- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . THREE NEW PROJECTS OF ENERGY GENERATION FROM BIOMASS São Paulo, March 23, 2010  CPFL Energia S.A. (CPFL Energia) (BM&FBOVESPA: CPFE3 and NYSE: CPL), announces to the market that its new controlled companies CPFL Bio Buriti, CPFL Bio Ipê and CPFL Bio Pedra (companies constituted for the development of electric power generation projects from sugar cane bagasse) signed a partnership agreement with Grupo Pedra Agroindustrial, for the development of three projects for the generation of biomass. The installed capacity totalizes 145 MW, with 50 MW for Bio Buriti Thermoelectric Plant, 25 MW for Bio Ipê Thermoelectric Plant and 70 MW for Bio Pedra Thermoelectric Plant. A total of 88.63 MW will be exported to CPFL (30.00 MW for Bio Buriti, 14.37 MW for Bio Ipê and 44.26 MW for Bio Pedra), during the harvest season. The forecast for investments in the three projects is around R$ 366 million. The commercial startup of the Bio Buriti and Bio Ipê Thermoelectric Plants is scheduled for June 2011, and of the Bio Pedra Thermoelectric Plant for April 2012. CHARACTERISTICS Plant Name Buriti Ipê Pedra Site Buritizal/SP Nova Independência/SP Serrana/SP Beggining of Construction abr-10 abr-10 out-10 Commercial Start-up jun-11 jun-11 abr-12 Total Investment (R$ million) 135 26 205 Installed Capacity (MW) 50.00 25.00 70.00 Energy Exported to CPFL during the harvest season (MW) 30.00 14.37 44.26 CPFL Assured Energy (annual average MW) 21.02 8.19 24.42 Investor Relations Phone: 55-19-3756-6083 Facsimile: 55-19-3756-6089 E-mail: ri@cpfl.com.br Website: www.cpfl.com.br/ir SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 23, 2010 CPFL ENERGIA S.A. By: /
